- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 07/10 - 04/27/2010 Copels captive Power market grew by 8.2% in 1Q10 This document compares Copels Power market performance in 1Q10 in comparison with the 2009 numbers. Copel Distribuição - Captive Market The captive market consumed 5,378 GWh, up by 8.2%. The residential segment consumed 1,499 GWh, up 6.0%, due to (i) the expansion in the customer base of 2.9%, and (ii) the increased purchases of home appliances and consumer electronics, driven by higher employment, the reduction in the IPI tax rate for whiteline goods, the lower interest rates and the stronger local currency. This segment represented 27.9% of Copels captive market. In 1Q10, Copel supplied power to 2,881,156 residential customers. The industrial segment consumed 1,710 GWh, 10.3% up, due to the recovery of economic activities. This segment represented 31.8% of Copels captive market. In 1Q10, Copel supplied power to 67,087 captive industrial customers. The commercial segment consumed 1,172 GWh, 9,8% higher than in 1Q09, due to the government measures to combat the crisis. The commercial segment represented 21.8% of Copels captive market. At the end of the first quarter Copel supplied power to 300, 359 commercial customers. The rural segment consumed 489 GWh, 8.5% up, due to the increase of 4.8% in number of customers and the economy recovery. This segment represented 9.1% of Copels captive market. In 1Q10, Copel supplied power to 358,047 rural customers. Other segments (public agencies, public lighting, public services, and own consumption) consumed 508 GWh, 3.9% up in the period. These segments represented 9.4% of Copels captive market. In 1Q10, Copel supplied Power to 48,596 customers in these segments. The following table shows the captive market for each consumption segment: Number of customers Energy Sold (GWh) Mar/ 10 Mar/ 09 % 1Q10 1
